Citation Nr: 0410965	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  99-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim for entitlement to service connection for 
a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from September 1978 to November 
1979.

This case comes before the Board of Veterans' Appeals (Board) from 
a rating decision of December 1998 from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in New Orleans, 
Louisiana, which found that no new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for a psychiatric disorder.

The veteran testified before the undersigned Veterans Law Judge at 
a videoconference hearing held in December 2003.


FINDINGS OF FACT

1.  The RO previously denied a claim for service connection for a 
psychiatric disorder classified as schizophrenia.  The veteran was 
notified of his procedural and appellate rights in a July 1981 
letter; however, he did not perfect an appeal.

2.  New evidence received since the RO's July 1981 decision bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's psychiatric condition, diagnosed as depressive 
disorder, not otherwise specialized, is related to his service.






CONCLUSION OF LAW

1.  The RO's July 1981 decision, which denied a claim for a 
psychiatric disorder classified as schizophrenia is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received since the RO's 
July 1981 decision, and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

3.  A psychiatric disorder, diagnosed as depressive disorder, not 
otherwise specialized, was incurred as a result of the veteran's 
active duty. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

Prior unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine whether 
such evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 2002).  Specifically, under 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that the regulations were also recently amended to 
define "new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, and 
are therefore not applicable in this case as the veteran's claim 
to reopen was filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The evidence previously before the RO in July 1981 includes an 
August 1978 entrance examination and report of medical history 
showing no evidence or complaints of psychiatric problems.  
Service medical records show that the veteran was seen in Troop 
clinic in November 1978 for complaints of "personal problems."  A 
December 1978 medical statement reveals that the veteran's 
psychiatric status was examined following his complaints that 
training as a machinist made him tense.  Upon examination he was 
not found to be psychotic or neurotic and was not shown to have a 
character or behavior disorder.  The diagnosis was no disease 
found.  

Service personnel records show that in February 1979 the veteran 
was disenrolled from a machinist training program at Aberdeen 
Proving Grounds based on a fear of the equipment.  Service medical 
records reveal that he was shown to be receiving treatment at the 
mental health clinic as early as May 1979.  He was hospitalized in 
July 1979 after he intentionally cut his left wrist.  Following 
this incident he underwent extensive psychiatric treatment in the 
hospital.  An August 1979 treatment record revealed that his 
depressed mood was evident and he was still actively considering 
suicide.  

An October 1979 Medical Board diagnosed schizophrenia, acute 
episode with considerable impairment of social and industrial 
adaptability.  It was again said to exist prior to service, 
without service aggravation.  

A November 1979 discharge report reflects that the veteran gave a 
history of having joined the military in order to run away from 
his problems, which he reported were due to his being separated 
from his wife.  He also gave a history of having attempted suicide 
prior to service by running his pickup truck into a tree.  He had 
been treated at a civilian clinic prior to service and the 
psychiatrist's review of records from that evaluation revealed a 
diagnosis of situational depression.  He indicated that while in 
service, he first treated at the mental health clinic in May 1979.  
He also reported having been depressed most of his life and having 
a fascination with death due to working at his father's mortuary 
and ambulance service while growing up.  He gave a history of 
having nightmares about death for most of his life.  He complained 
that he was generally frustrated with his lot in the military and 
that he had been rejected from a flight line program due to 
hearing problems and was dropped from a machinist school due to 
anxiety attacks after seeing friends get their hands "mangled" by 
the machines they were training on.  

The final diagnosis in November 1979 was acute schizophrenic 
episode, moderately severe, manifested by depressed mood, flat 
effect, diffuse anxiety, ruminative guilty feelings and intrusive 
nightmares.  He had seriously impaired intellectual and cognitive 
functioning.  This was said to exist prior to service and line of 
duty was not applicable.  

VA hospital records reflect that the veteran was transferred to 
their facility in November 1979 for continued psychiatric 
treatment and was given a diagnosis of borderline personality 
disorder and schizophrenia by history.  He was also treated by the 
VA for anxiety reaction in July 1980.

Among evidence previously before the RO is a May 1981 VA 
psychiatric examination, which noted that the claims folder and 
treatment records were not available.  Based on a history taken 
from the veteran and examination, the examiner diagnosed dysthymic 
disorder (depressive neurosis), characterized by depressed mood, 
crying spells, episodes of depression, diffuse anxiety, diminished 
self image, insomnia and social withdrawal  No opinion regarding 
time of onset was given.

The July 1981 rating denied entitlement to service connection for 
schizophrenia.  The RO cited the medical evidence in detail in 
support of its denial, which was based on the veteran's 
psychiatric condition, now diagnosed as dysthymic disorder, having 
preexisted service and not having been aggravated by service.  

Evidence submitted after the July 1981 rating includes both 
private and VA records showing treatment for psychiatric problems 
after July 1981.  These include records showing private treatment 
for a psychiatric disorder between the 1980's and late 1990's.  He 
carried a diagnosis of schizophrenia in September 1985.  His 
symptoms over the periods of treatment documented fluctuated and 
included paranoid thoughts and depression.  At times he had 
symptoms of hearing voices as shown in April 1987.  By June 1999 
he was advised that he did not have schizophrenia, but may instead 
have mild bipolar disorder.  

Lay statements submitted around February 2000 contain statements 
from family members and friends stating that the veteran was a 
normal, energetic healthy individual before he entered the service 
and that after service his personality had changed negatively.  

Letters submitted in February and May 2000 indicated that that the 
veteran was seen by this doctor many years ago prior to 1978 and a 
review of available medical records showed that he had no evidence 
of any psychiatric condition.  The doctor stated that the veteran 
developed a schizoid disorder after entering the service and was 
considered impaired from a mental health standpoint.  This doctor 
opined that the veteran did not exhibit such related mental 
illness prior to entering the service.  

Of record is an August 2000 record from the Louisiana Department 
of Health that provided an opinion as to the chronology of onset 
of the veteran's psychiatric disorder after review of his medical 
records.  The examiner noted that there had been some concern as 
to whether the veteran's psychiatric pathology predated service.  
Following review of the records the examiner opined that it 
appeared that the first incident of schizophrenia took place 
during service and not before it.  The examiner pointed out the 
December 1978 medical findings of no psychosis or neurosis.  The 
examiner opined that the bulk of the medical evidence reveals a 
chronic thought disorder, which affects contact with reality, and 
intellectual and emotional behavior.  The examiner determined that 
this was first diagnosed in 1979.  

The veteran's testimony at a January 2001 RO hearing contained the 
veteran's assertions that he began having nightmares after he saw 
two fellow servicemen maimed by a machine during machinist school.  
He denied illicit drug use while in the service.  He also 
described having interpersonal conflicts with Iranian officers who 
had trained with them prior to the Iranian crises.  He testified 
that he also faced other stressors, such as having a gun pointed 
at him during a barracks drug raid and marital problems.  He 
indicated that he attempted suicide after having a nightmare about 
his ex wife.  He testified that he was made to sign Medical Board 
documents while still being treated in the psychiatric ward and 
not fully cognizant of what he was doing.  

Among the medical evidence submitted after 1981 is the report of 
an August 2001 VA examination and claims file review conducted by 
a psychologist.  The examiner reviewed the records in detail, 
particularly the service medical records.   During the interview, 
the veteran noted prior mental problems before entering the 
service.  He recited a history of his military experience leading 
up to his 1979 suicide attempt, including a time when his friends 
lost fingers while training on machinery.  He indicated he was 
under stress while in the military, including marital stress and 
said that around the time of his suicide attempt, he "flipped out" 
and was subsequently diagnosed with schizophrenia.  His current 
complaints were of anger, trust issues, depression and feelings 
that others are talking about him when he's under stress.  He 
indicated that he had not been free of symptoms since their 
onsets.  As far as perceptual disturbances, he admitted only to 
visual illusions.  He endorsed feelings of panic, depression, 
hopelessness and shame, among others.  Objectively he was found to 
appear tense overall, with a rather hostile mood.  His motivation 
in the examination seemed poor and he appeared evasive and 
resistant to questioning.  He expressed that he felt uncomfortable 
in the examination and trusted no one.  Diagnostic testing 
suggested that there was high over reporting or exaggeration of 
symptoms.  

The examiner opined that the records reviewed suggested a 
depressive reaction to marital problems and an acute schizophrenic 
episode subsequent to wrist cutting.  The evidence was equivocal 
as to the onset date of schizophrenia and as to whether the 
veteran actually had a chronic schizophrenia.  This examiner 
opined that the evidence suggested that the veteran had a 
personality disorder prior to entering the military, and that a 
depressive reaction ensued in response to marital problems.  The 
examiner also noted that some documents suggested evidence of 
prior alcohol and drug use, including prior use of amphetamines 
and LSD.  The examiner suggested that some of the symptoms caused 
by these drugs mimic psychosis and that this could have been the 
reason the veteran had schizophrenic symptoms.  The examiner 
opined that the veteran was probably attempting to look more 
psychologically dysfunctional than he otherwise seemed based on an 
analysis of an objective personality test data.  There was no 
evidence of a thought disorder noted.  Also the veteran was found 
to be belligerent and hostile which was inconsistent with typical 
schizophrenia sufferers.  The provisional diagnosis was 
schizophrenia, undifferentiated by previous diagnosis and not 
apparent on current examination and possibly in remission.  Other 
diagnoses included amphetamine and cannabis abuse disorders by 
history, and personality disorder, not otherwise specified.  The 
examiner opined there was inadequate information due to unreliable 
psychological test results to obtain a GAF score.  

Also submitted after July 1981 is the report of an April 2002 VA 
examination conducted by a VA psychiatrist.  The examiner reviewed 
the records and examined the veteran.  The examiner recited the 
history of psychiatric problems shown to have begun during active 
service beginning around March 1979 when he began having problems 
with "stress" due to working long hours and culminating in his 
hospitalization after he cut his wrists.  The veteran indicated he 
stayed in the hospital for six months.  The examiner noted that 
there was no record of the veteran having had hallucinations or 
delusions at the time and the veteran did not currently endorse 
such symptoms.  The record was noted to show a great deal of 
depression and the veteran continued to endorse such symptoms, 
including feeling hopeless, helpless, suicidal ideation, lack of 
motivation and sleep disturbance.  The October 1979 record was 
noted to diagnose an acute schizophrenic episode, despite there 
being nothing in the clinical presentation that would suggest such 
a diagnosis.  The examiner noted that the veteran had been treated 
with antipsychotic medication in service.  The examiner noted the 
veteran's post service treatment history.  

On mental status examination the veteran was alert, cooperative 
and fully oriented.  He appeared to be a reliable historian.  No 
sensory disturbance was detected.  The mood of the session was of 
moderate depression.  His associations were cogent and intact, his 
thought was logical and he denied any delusional or hallucinatory 
experiences.  

The diagnosis at the time of this April 2002 examination was that 
there were no symptoms or evidence suggestive of schizophrenic 
disorder.  The record was noted to have been confusing because the 
diagnosis of schizophrenia had been used but it did not appear to 
be justified based on the mental status and other information 
shown in the hospital and clinic records.  The veteran was said to 
be a puzzling diagnostic problem as was noted by the use of 
antidepressant and antipsychotic medication prescribed in the 
past.  There was one reference to some psychotic thought shown on 
testing around July 1980.  

The examiner opined that the veteran does not have schizophrenia.  
In this examiner's opinion, the veteran had a mood disorder and in 
all probability he was acutely depressed while in the service and 
was hospitalized because of this acute depressive disorder.  At 
the most this examiner would say that the veteran had a very 
severe depressive episode in the service and has continued with 
ongoing problems with depression since his discharge.  The 
examiner noted that it was possible that this disorder predated 
service, but pointed out that lay statements described the veteran 
as a cheerful likable person prior to service and that he had 
changed after his discharge.  The examiner stated that it could be 
argued that the onset of the depression was service related.  The 
axis I diagnosis was depressive disorder, not otherwise specified.  
The examiner suggested that repeat psychological testing be done.  
The examiner also noted that according to the veteran there was no 
history of alcohol or drug use.  

The veteran's December 2003 testimony reflects that prior to 
enlisting in the service he had received counseling due to marital 
problems, but otherwise did not have any mental health problems 
aside from feeling depressed due to his marital problems.  He 
testified that after this counseling his outlook had improved 
prior to entering the service.  He testified that he began having 
nightmares in the service after he witnessed some machinist 
trainee have their hands mangled by the machinery.  He also 
described problems after he turned in some fellow service members 
for dealing drugs.  He indicated that an off duty MP who was 
intoxicated pointed a gun at him.  He testified that shortly 
thereafter he began having the mental problems that caused him to 
be hospitalized.  

The Board has reviewed the evidence received into the record since 
the July 1981 decision, and finds that new and material evidence 
has been received to reopen the claim of service connection for a 
psychiatric disorder, to include schizophrenia.  Specifically, 
this evidence includes the medical opinions of record, including 
the February and May 2000 opinions from his former treating 
physician and the most recent VA examination of April 2002 
suggesting that the veteran's current psychiatric disability began 
in service and questioning the findings that it preexisted 
service.  This evidence bears directly and substantially upon the 
specific matter under consideration.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 3.156(a), 
and the claim is thus reopened.

II.   Service Connection

In statements and testimony of record, the veteran asserts that he 
has a psychiatric disorder that began during his service.  He 
contests the RO's findings that the disorder preexisted service 
and was not aggravated by it.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2003). Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease in 
service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In general, a preexisting injury or disease will be considered to 
have been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a) (2003).  
For any wartime service, and for peacetime service after December 
31, 1946, clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preexisting disability underwent an increase in severity during 
service. 38 C.F.R. § 3.306(b) (2002).  Aggravation [of a 
preexisting injury or disease] may not be conceded where the 
disability underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 C.F.R. § 3.306(b) (2003). 

The Board finds that the most probative medical evidence indicates 
that the veteran's psychiatric disability began in service and did 
not preexist service.  Specifically, the February 2000 and May 
2000 letters from the veteran's former private physician stated 
that the veteran did not have any psychiatric condition prior to 
service, but appeared to have developed a disorder described as 
"schizoid" during service.  The August 2000 record from the 
Louisiana Department of Health gave an opinion that the veteran's 
psychiatric disorder began in service based on review of the 
records, including the December 1978 service record that showed no 
evidence of psychiatric problems on examination.  Finally, the 
opinion of the April 2002 VA examiner that the veteran has a 
depressive disorder that began in service and was misdiagnosed as 
schizophrenia, was made after comprehensive review of the records 
and examination of the veteran.

This evidence outweighs the negative findings from the August 2001 
examination that suggested no evidence of a service related 
psychiatric disorder.  The Board notes that the 2001 examination 
was conducted by a psychologist while the April 2002 examination 
was performed by a psychiatrist.  Furthermore the findings from 
the August 2001 examination were incomplete as the veteran 
apparently was uncooperative at this particular examination, in 
contrast to when he underwent the later examination.  

Given the foregoing, the Board finds that the benefit of the doubt 
is resolved in favor of the veteran.  Accordingly, service 
connection is warranted for the veteran's psychiatric disability.

VCAA

The Board has considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  Given the favorable outcome as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 
Thus, the additional delay in the adjudication of this issue which 
would result from a remand solely to allow the RO to apply the 
VCAA would not be justified.


ORDER

Service connection for a psychiatric disability is granted.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



